 

Garb Oil & Power Corporation

(The “Company”)

 

 

 

Five (5) - Year Employment Contract

 

 

 

Eric Ernst

(Identified as “Seller 1” in a specific Purchase Agreement between the Company
and the owners of Chubby Glass LLC)

 

 

 

The Effective Date is the same day as the Successful Closing of the Company’s
Purchase of Chubby Glass LLC that is to be closed on or before December 31, 2014

 

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 

  

 

 

 

EMPLOYMENT AGREEMENT

 

 

 

EMPLOYMENT AGREEMENT (the “Agreement”) made and entered into as of the 26th day
of September 2014, by and between Garb Oil & Power Corporation, a Utah
corporation whose principal office is in the State of Florida (the “Company”),
and Eric Ernst, an individual who resides in Colorado at such address provided
on the signature page (the “Employee”), currently the managing partner and an
employee of Chubby Glass LLC (“Chubby”).

 

W I T N E S S E T H:

 

WHEREAS, the Employee has substantial knowledge and experience relating to the
management and operation of Chubby’s business, and the Company desires to obtain
the full-time services of the Employee within Chubby in the corporate form
determined by the Company for after the Company’s purchase of Chubby; and

 

WHEREAS, the Employee is ready, willing and able to serve the Company within the
to be determined Chubby corporate form after the Company’s purchase of Chubby,
all upon the terms and subject to the conditions hereinafter set forth, and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:

 

Part A. Employment.

 

1. Duties. Subject to the terms and conditions of their Agreement, the Company
shall employ the Employee and the Employee shall render services to the Company.
In addition, the Employee shall serve such of the Company’s subsidiaries as may
be requested from time to time by the Company, without requirement of any
additional compensation to the Employee.

 



Five (5) - Year Employment Contract 2 Exclusively for Eric Ernst

  

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 

 

 

 

 

2. Time of Employment. Throughout the period of their employment hereunder the
Employee will devote their professional and business time, attention, knowledge
and skills to faithfully, diligently and to the best of their abilities perform
their duties hereunder. It is expected that the Employee will render their
services primarily at the Company’s offices provided for the corporate form of
Chubby after its purchase, provided that the Employee will also engage in such
traveling as may be reasonably required in connection with the performance of
their duties hereunder.

 

3. Title. The Company will cause the Employee to be appointed such suitable
non-officer title that will later be assigned by the Company.

 

4. Ability to Perform. The Employee hereby represents and warrants to the
Company that he is under no legal disability and has entered into no agreements
that in any way limit or render the Employee incapable of performing their
obligations under the Agreement or their fiduciary duties as an Employee of the
Company. The Employee further covenants that he will not impair their ability to
carry out their obligations under the Agreement or their fiduciary duties by
entering into any agreement or in any way assisting others, directly or
indirectly, to enter into any agreement which will violate the confidentiality
and non-competition provisions of Part D of the Agreement.

 

Part B. Term of Employment; Termination of Agreement.

 

1. Term. Subject to prior termination in accordance with the provisions hereof,
the term of the Agreement shall commence on the date hereof (see Page 1) and
shall continue during their term of service for Five (5) continuous years
thereafter or terminated by either party with at least a thirty (30) days
written notice except for Termination For Cause detailed below. (the “Term”).

 

2. Termination For Cause. Anything contained in Section 1 of the Part B to the
contrary notwithstanding, the Agreement may be terminated at the option of the
Company (the “Board”) for “Cause” (as hereinafter defined), effective upon the
giving of written notice of termination to the Employee. As used herein, the
term “Cause” shall mean and be limited to:

 



Five (5) - Year Employment Contract 3 Exclusively for Eric Ernst

 

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 



 

 

 

 

(a) any act committed by the Employee against the Company, or any of its
subsidiaries or divisions, constituting: (i) fraud, (ii) misappropriation of
corporate opportunity, breach of fiduciary duty or non- disclosure of a conflict
of interest, (iii) self-dealing, (iv) embezzlement of funds, (v) felony
conviction for conduct involving moral turpitude or other criminal conduct, or
(vi) the willful disregard by the Employee of the reasonable directions of any
officer of the Company; (vii) any conduct materially detrimental to the Company
or its customers, or

 

(b) the breach or default by the Employee in the performance of any material
provision of the Agreement (including but not limited to Part D below); or

 

(c) alcoholism or any other form of addiction or other impairment which impairs
the Employee’s ability to perform their duties hereunder.

 

3. Deaths or Disability. Anything contained in Section 1 of the Part B to the
contrary notwithstanding, the Agreement may be terminated by the Company: (i)
upon the death of the Employee, or (ii) on thirty (30) days’ prior written
notice to the Employee, in the event that the Employee shall be physically or
mentally disabled or impaired so as to prevent their from continuing the normal
and proper performance of their duties and responsibilities hereunder for a
period of three (3) consecutive months. The initial determination as to whether
the Employee is disabled or impaired shall be made by the physician regularly
treating the condition causing the disability. The Company shall have the right
to require the Employee to be examined by a physician duly licensed to practice
medicine in the State in which the Employee has their primary residence to
determine such physician’s opinion as to the Employee’s disability. If such
physician’s opinion differs from that of the physician treating the Employee, or
a physician thereafter retained by the Employee, they shall forthwith select a
third physician so licensed whose opinion, after examination and review of
available information, shall be conclusive and binding upon all parties hereto.
All costs of the physician regularly treating or thereafter retained by the
Employee shall be paid by the Employee. All costs of the physician retained by
the Company shall be paid by the Company. If a third physician is required, then
the costs of that physician shall be paid by the Company.

 



Five (5) - Year Employment Contract 4 Exclusively for Eric Ernst

 

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 



  

 

 

 

4. No Further Obligations. Upon any termination of the Agreement by the Company
for “Cause” pursuant to Section 2 of the Part B, or by reason of the Employee’s
death or disability pursuant to Section 3 of the Part B, neither the Company nor
any subsidiary or division thereof shall be liable for or be required to pay to
the Employee any further remuneration, compensation or other benefits hereunder,

 

Part C. Compensation; Expenses.

 

1. Base Compensation. As compensation for their services during the Term, the
Company shall pay or cause to be paid to the Employee $5,000.00 a month no
commission commencing with the first full month the Employee is employed as
defined on Page 1 above. The first month of employment will be prorated for a
partial month as equaling $5,000.00 times the number of days remaining in the
first month divided by thirty (30), then rounded up to the nearest whole dollar.

 

2. (This Item of the Company’s Employment Agreement is not applicable)

 

3 Benefits. In addition to the foregoing compensation, the Employee shall,
throughout the period of their employment hereunder, be eligible to participate
in any and all group health, group life and/or other benefit plans generally
made available by the Company to its Employees, provided that nothing herein
contained shall be deemed to require the Company to maintain or continue any
plan or policy.

 

4 Expenses. In addition to the compensation set forth above, throughout the
period of the Employee’s employment hereunder, the Company shall also reimburse
the Employee or cause the Employee to be reimbursed, upon presentment by the
Employee to the Company of appropriate receipts and vouchers therefore, for any
reasonable, approved business expenses incurred by the Employee in connection
with the performance of their duties and responsibilities hereunder; provided,
however, that in order to be reimbursable hereunder, any such expense must be
deductible (in whole or in part) by the Company for federal income tax purposes.
Specifically, Company shall reimburse Employee for actual travel costs and
expenses, such as travel, food & lodging, but not for time and participation.
Employee will fly coach class in the United States and Business Class for any
international flights. The Company will pay such expenses after Employee submits
their expense report. Payment shall be in approximately two weeks after the
expense report is received. The Company shall not reimburse Employee for
secretarial and staff support if at their home office.

 



Five (5) - Year Employment Contract 5 Exclusively for Eric Ernst

 

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 

 

 

 

 

5. Raises. Employee annual review raises will be determined by the Company’s
Board of Directors and would be effective on the anniversary of the Employee’s
employment start date.

 

Part D. Confidentiality; Non-Competition, Non-Compete.

 

As a material inducement to cause the Company to enter into the Agreement, the
Employee hereby covenants and agrees that;

 

1. Confidential Information. The Employee shall, at all times henceforth, during
and subsequent to the Term, keep secret and retain in strictest confidence all
confidential matters of the Company, and the “know- how”, trade secrets,
technical processes, inventions, equipment specifications, equipment designs,
plans, drawings, research projects, confidential client lists, details of
client, subcontractor or consultant contracts, pricing policies, operational
methods, marketing plans and strategies, project development, acquisition and
bidding techniques and plans, business acquisition plans, and new personnel
acquisition plans of the Company and its subsidiaries and divisions (including
that which pertains to Chubby and whether now known or hereafter learned by the
Employee of the Company), except to the extent that (i) such information is
generally available to the public without restriction, (ii) the Employee obtains
confidentiality agreements with respect to such confidential information, (iii)
the Employee is requested by any publically recognized officer or the Board of
Directors of the Company or a Committee thereof, or by the Chairman of the
Company, to disclose such confidential information, (iv) such information is
provided to a customer of the Company pursuant to a request received from such
customer in the ordinary course of business, or (v) the Employee is under
compulsion of either a court order or a governmental agency’s or authority’s
inquiry, order or request to so disclose such information.

 



Five (5) - Year Employment Contract 6 Exclusively for Eric Ernst

 

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 



  

 

 

 

2. Property of the Company.

 

(a) Except as otherwise provided herein, all lists, records and other
non-personal documents or papers (and all copies thereof) relating to the
Company and/or any of its subsidiaries or divisions, including such items stored
in computer hard drives, on backup computer storage or by any other means, made
or compiled by or on behalf of the Employee, or made available to the Employee,
are and shall be the property of the Company, and shall be delivered to the
Company on the date of termination of the Employee’s employment with the
Company, or sooner upon request of the Company at any time or from time to time.

 

(b) All inventions, including any procedures, formulas, methods, processes,
uses, apparatuses, patterns, designs, plans, drawings, devices or configurations
of any kind, any and all improvements to them which are developed, discovered,
made or produced, and all trade secrets and information used by the Company
and/or its subsidiaries and divisions (including, without limitation, any such
matters created or developed by the Employee during the term of the Agreement),
shall be the exclusive property of the Company or the subject subsidiary, and
shall be delivered to the Company or the subject subsidiary (without the
Employee retaining any copies, components or records thereof) on the date of
termination of the Employee’s employment with the Company; provided, however,
that nothing herein contained shall be deemed to grant to the Company any
property rights in any inventions or other intellectual property which may at
any time be developed by the Employee which is wholly unrelated to any business
then engaged in or under development by the Company.

 

3. Employees of the Company. The Employee shall not, at any time (whether during
the term of the Agreement or at any time thereafter), directly or indirectly,
for or on behalf of any business enterprise other than the Company and/or its
subsidiaries and affiliates, solicit any employee, distributor or any other
affiliate of the Company or any of its subsidiaries to leave their or their
employment with the Company or such subsidiary, or encourage any such person to
leave such employment or relationship, without the prior written approval of the
Company in each instance.

 



Five (5) - Year Employment Contract 7 Exclusively for Eric Ernst

 

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 





 

 

 

 

4. Non-Competition, Non-Compete. For so long as the Employee shall be receiving
any compensation or remuneration under the Agreement, and for a further period
of three (3) years thereafter, the Employee shall not, directly or indirectly,
whether individually or as an employee, distributor, affiliates, stockholder
(other than the passive ownership of up to 5% of the capital stock of a publicly
traded corporation), partner, joint venture participant, agent or other
representative of any other person, firm or corporation, engage or have any
interest in any business (other than the Company or any of its subsidiaries or
affiliates) which, in any country in which the Company or any of its
subsidiaries or divisions does or solicits business during the Term, is engaged
in or derives any revenues from performing any functionally equivalent services
or marketing any functionally equivalent products as those services provided and
products marketed by the Company or any of its subsidiaries or divisions during
the Term,

 

At the time of signing of their Agreement, the relevant markets of the Company
shall be deemed to be those markets detailed in SEC filings, press releases,
Company web site, Business Plans, Executive Summaries, Private Placement
Memorandums and any other Company marketing materials in any country in which
the Company or any of its subsidiaries or divisions does or solicits business
during the Term.

 

5. Severability of Covenants. The Employee acknowledges and agrees that the
provisions of the Part D are (a) made in consideration of the premises and
undertakings of the Company set forth herein, (b) made for good, valuable and
adequate consideration received and to be received by the Employee, and (c)
reasonable and necessary, in terms of the time, geographic scope and nature of
the restrictions, for the protection of the Company and the business and good
will thereof It is intended that the provisions of the Part D be fully
severable, and in the event that any of the foregoing restrictions, or any
portion of the foregoing restrictions, shall be deemed contrary to law, invalid
or unenforceable in any respect by any court or tribunal of competent
jurisdiction, then such restrictions shall be deemed to be amended, modified and
reduced in scope and effect, as to duration and/or geographic area, only to that
extent necessary to render same valid and enforceable (and in such reduced form,
such provisions shall then be enforceable), and any other of the foregoing
restrictions shall be unaffected and shall remain in full force and effect.

 



Five (5) - Year Employment Contract 8 Exclusively for Eric Ernst

 



Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 

 

 

 

 

6. Equitable Remedies. The parties hereby acknowledge that, in the event of any
breach or threatened breach by the Employee of the provisions of the Part D, the
Company will suffer irreparable harm and will not have an adequate remedy at
law. Accordingly, in the event of any such breach or threatened breach, the
Company may seek and obtain appropriate equitable relief to restrain or enjoin
such breach or threatened breach and/or to compel compliance herewith.

 

7. Trade Secrets. The Parties hereby agree and stipulate that any confidential
information of the Parties shall be deemed a “trade secret” as that term is
defined under the Economic Espionage Act of 1996 (the “Act”), and further agree
and stipulate that the Parties by the Agreement have taken all reasonable steps
under the Act to keep such information secret.

 

Part E. Miscellaneous.

 

1. Binding Effect. All of the terms and conditions of the Agreement shall be
binding upon and inure to the benefit of the Employee, the Company and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

 

2. Notices. Except as may otherwise be provided herein, any notice, request,
demand or other communication required or permitted under the Agreement shall be
in writing and shall be deemed to have been given when delivered personally or
when mailed by certified mail, return receipt requested, addressed to a party at
the address of such party first set forth above, or at such other address as
such party may hereafter have designated by notice.

 

3. Waivers. Neither the Agreement nor any of the terms or conditions hereof may
be waived, amended or modified except by means of a written instrument duly
executed by the party to be charged therewith.

 

4. Captions. The captions and headings used in the Agreement are for convenience
of reference only, and shall not affect the construction or interpretation of
the Agreement or any of the provisions hereof

 



Five (5) - Year Employment Contract 9 Exclusively for Eric Ernst

 

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 



 

 

 

 

5. Governing Law. The Agreement, and all matters or disputes relating to the
validity, construction, performance or enforcement hereof, shall be governed by,
and construed under, the laws of the State of Florida, without giving effect to
principles of conflicts of laws thereof.

 

6. Counterparts. The Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original hereof, but all of which
together shall constitute one and the same instrument.

 

7. Arbitration. Any dispute involving the interpretation or application of the
Agreement shall be resolved by final and binding arbitration before an
arbitrator designated by, and mutually acceptable to, the Company and the
Employee. In the event that the parties cannot agree to the appointment of a
mutually acceptable arbitrator, the subject dispute shall be resolved by final
and binding arbitration before one or more arbitrators designated by the
American Arbitration Association in St. Petersburg, Florida, unless mutually
agreed to otherwise. The award of any of such arbitrator(s) may be enforced in
any court of competent jurisdiction.

 

8. Assignment.

 

(a) The Agreement is intended for the sole and exclusive benefit of the parties
hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns, and no other person or entity
shall have any right to rely on the Agreement or to claim or derive any benefit
herefrom absent the express written consent of the party to be charged with such
reliance or benefit.

 

(b) The Employee may not assign or otherwise transfer any of their obligations
or duties hereunder to any other person, firm or corporation, it being
understood and agreed that the Agreement is intended to be for the personal
services of the Employee only and of no other person.

 

(c) The Company shall have the right, at any time and from time to time, to
cause any payments required hereunder to be made by any subsidiary of the
Company. Furthermore, the Company may assign the Agreement to any
successor-in-interest who may acquire, whether by direct purchase, sale of
securities, merger or consolidation, the assets, business or properties of the
Company; provided that no such assignment shall relieve the Company of its
duties and obligations to the Employee hereunder, without the prior written
consent of the Employee.

 



Five (5) - Year Employment Contract 10 Exclusively for Eric Ernst

 

Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement on and as of
the date first set forth above and employment commences as described on Page 1.

 



 [logo32.jpg]  

 



Five (5) - Year Employment Contract 11 Exclusively for Eric Ernst

 



Company Initials [logo29.jpg]   Employee Initials [logo30.jpg] 

 

 

 

